WATSON, Judge.
This is a companion case to Rivette v. Moreau, our docket # 5194, La.App., 341 So.2d 459, decided this date. For the reasons assigned therein, the judgment of the trial court herein is reversed. It is hereby ordered, adjudged and decreed that the statutory will of Emily Mistric Moreau dated May 5, 1964, be recognized as her last will and testament. The matter is remanded for further proceedings according to law. All costs are assessed to defendant-appellee, Regis Moreau.
REVERSED AND REMANDED.